DETAILED ACTION
Non-final Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed November 21, 2019 which is a reissue of application 13/833,427 (U.S. Patent No. 9,820,515, published November 21, 2017).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-17 were published in US Patent 9,820,515.  A preliminary amendment was filed concurrently with the application on November 21, 2019.  A second preliminary amendment was filed with the application on July 30, 2020. By way of the latter preliminary amendment, original claims 1-17 and previously presented claims 18-33 were canceled and new claims 34-52 were added. Therefore, claims 34-52 are currently pending in the application.
Statement under 37 C.F.R. 3.73(c)
The statement under 37 C.F.R. 3.73(c), filed 10/3/2018, is defective.
In the PTO/AIA /96 form, since Reissue 16/690,494 has already assigned the underlying application (USSN 13/833,427) that became the patent (USPN 9,820,515 B2) being reissued and has a reel and frame number for the recordation of the assignment document, any one of the box A or B below item 4 on the first page should be checked, as has been done by the applicant. However, since the assignment was previously recorded in the Office, the box (below) should not have been checked.

    PNG
    media_image1.png
    104
    770
    media_image1.png
    Greyscale

This box should be checked only if ownership was established under 37 CFR 3.73(c)(1)(i) by submitting a signed statement identifying the assignee accompanied by “[d]ocumentary evidence of a chain of title from the original owner to the assignee (i.e., copy of an executed assignment)and a statement affirming that said documentary evidence was or is concurrently being submitted for recordation.
Applicant should submit a corrected PTO/AIA /96 form to clarify whether they are affirming the statement at the end of the form.

Claims
The present reissue includes new claims 34-52.  Independent claims 34 and 45 are reproduced below (without underlining as they should be in the claim amendment). 
34. (New) A textile for monitoring optimal body shell temperature, comprising:

a second set of fibers infused with a second thermochromic dye, the second thermochromic dye changing to a second color when the set of fibers reaches 33-35 degrees Celsius,
wherein the apparel is configured to show a bodily temperature in a portion of a body under the apparel, based on the first or second color of the thermochromic dye.

45. (New) A textile for monitoring body temperature for medical purposes, comprising:
a first set of fibers infused with a first thermochromic dye, the first thermochromic dye changing to a first color when the set of fibers reaches 31-33 degrees Celsius;
a second set of fibers infused with a second thermochromic dye, the second thermochromic dye changing to a second color when the set of fibers reaches 33-35 degrees Celsius; and
a third set of fibers infused with a third thermochromic dye, the third thermochromic dye changing to a third color when the set of fibers reaches 35-37 degrees Celsius,
wherein the apparel is configured to show a bodily temperature in a portion of a body under the apparel, based on the first or second color of the thermochromic dye.



Claim Objections
The following is a quote from 37 C.F.R. 1.173(d):
“(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1)The matter to be omitted by reissue must be enclosed in brackets; and 
(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.”

New claims 34-52 are objected to because of the following informalities:  
Claims 34-52 need to be underlined in their entirety (including the claim number) as they are added relative to the patent (37 C.F.R. 1.173(d)(2) and (g)).  
Appropriate correction is required.

Claim Rejections - 35 USC § 251
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
From MPEP 1414:
“The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of ‘at least one error’ relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration ‘states at least one error’ in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required…
Likewise, a statement of the error as ‘…the inclusion of claims 3-5 which were unduly broad…’ and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as ‘Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16.’” (emphases examiner).

The error statement:
 “I would like to file a BROADENING REISSUE to BROADEN the CLAIMS in my patent. I believe that my original patent to be partly inoperative or invalid because as the patentee I claimed less than I had a right to claim in this patent.
The SUPPORT for one of the several errors in my claims: In the SUMMARY OF INVENTION section of my specifications I mention the following: The invention features apparel for monitoring optimal body shell temperature in a wearer of the apparel.
In my claims I limited my claim to only include exercise apparel for monitoring optimal body shell temperature and not my intended broader claim to all apparel.”
does NOT:  (1) identify a single original, patented claim that the Reissue Applicant seeks to broaden pursuant to 37 CFR 1.175(b); and (2) identify a single word, phrase, or expression in the specification or in an original patented claim, and how it renders the original patent wholly or partly inoperative or invalid. 
Claims 34-52 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

     MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

     Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification.’ ”  Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the word “textile” only appears two places in the patent specification, namely, in the FIELD OF THE INVENTION, at col. 1, l. 15 and in the DETAILED DESCRIPTION OF THE INVENTION, at col. 4, l. 12.
Based on this, it is considered that a “textile” is merely suggested or indicated in the original specification, but not intended to be claimed, as then Applicant never submitted any claims to a “textile”.
Therefore, claims 34-52, which are directed to a textile (not apparel) do not satisfy the “original patent” requirement.
Claims 34-52 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 42 and 51, the claim limitation of “the textile is infused with the first and second thermochromic dyes by coating the surface of the fibers with the first and second thermochromic dyes” is not found in the original description.
Column 3, line 66 to column 4, line 3 of the ‘515 patent states:
“The invention features apparel for determining optimal and suboptimal muscle performance during exercise, reflected in body surface heat changes that mediate color changes in thermochromic inks and dyes impregnated in or coated on the fibers of the apparel.” (emphasis examiner)
Column 4, lines 32-40 of the ‘515 patent state:
“The apparel preferably comprises a plurality of thermochromic dyes. The thermochromic dyes may be impregnated or infused within the fibers of the material used to fabricate the apparel, or the dyes may be coated onto the surface of the fibers. The fibers of the apparel may be colored with the thermochromic dyes alone, or may be colored with a combination of thermochromic dyes and regular, non-thermochromic dyes. In cases where thermochromic dyes and regular dyes are both used, each dye type may independently be impregnated or infused within the fibers of the material used to fabricate the apparel, coated onto the surface of the fibers, or both. For example, in some aspects, the fibers are impregnated with regular, non-thermochromic dyes and are coated with the thermochromic dyes. In some aspects, the fibers are coated with both non-thermochromic and thermochromic dyes.”
As witnessed above, the patent only discussed either impregnation/infusion or coating on the fibers of the apparel with thermochromatic dyes. Nowhere does the disclosure say that the textile fibers are infused by coating.
For this reason, the language contained in claims 42 and 51 contain new matter not supported in the original disclosure.

Claims 42 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 depends on independent claim 34. Claim 51 depends on independent claim 45. Claims 34 and 45 state, in pertinent part, that the first, second (and third set) of fibers are infused with a first, second (and third chromatic dye).
Claims 42 and 51, then state that “the textile is infused with the first and second thermochromic dyes by coating the surface of the fibers with the first and second thermochromic dyes”. 
This is confusing since, in the specification, column 4, lines 1-3 and 32-36, it states:
“The invention features apparel for determining optimal and suboptimal muscle performance during exercise, reflected in body surface heat changes that mediate color changes in thermochromic inks and dyes impregnated in or coated on the fibers of the apparel…
The thermochromic dyes may be impregnated or infused within the fibers of the material used to fabricate the apparel, or the dyes may be coated onto the surface of the fibers. The fibers of the apparel may be colored with the thermochromic dyes alone, or may be colored with a combination of thermochromic dyes and regular, non-thermochromic dyes.” (emphasis examiner)
Since there is an “or” separating the term “infused” from the term “coated” it appears that one cannot infuse the fibers by coating them, as claims 42 and 51 state.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-39, 42-48, 51 and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,674,747 to Long (Long) in combination with US 2009/0046760 to Matheson (Matheson).
With respect to independent claims 34, 35 and 45, Long teaches: 
A textile (figures 15-20) for monitoring body temperature for medical purposes, comprising:
a first set of fibers having with a first thermochromic dye (column 7, lines 55-60), the first thermochromic dye changing to a first color when the set of fibers reaches 31-33 degrees Celsius (33 degrees Figure 15);
a second set of fibers having with a second thermochromic dye (Figure 17,Column 8, lines 5-9), the second thermochromic dye changing to a second color when the set of fibers reaches 33-35 degrees Celsius (34 degrees C); and
a third set of fibers having with a third thermochromic dye (Figure 18,column 8 lines 12-18), the third thermochromic dye changing to a third color when the set of fibers reaches 35-37 degrees Celsius (35 degrees Celsius),
wherein the apparel is configured to show a bodily temperature in a portion of a body under the apparel, based on the first or second color of the thermochromic dye.
With respect to the claim limitations “for monitoring optimal body shell temperature” (claim 34) and “for monitoring body temperature for medical purposes” (claim 45), it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Long does not teach that the first, second, and third sets of fibers are “infused” with the thermochromatic dyes. 
The publication to Matheson teaches Thermochromic Temperature-Monitoring Clothing (abstract, para, [0010]) having thermochromatic dyes (para. [0011]) that are infused (para. [0012]) directly into the fibers:
“Apparel can be comprised of thermochromic dye either infused directly into the fiber of the apparel, and/or by the addition of a second fabric affixed, preferably but not necessarily at the extremities of the outer apparel, and/or by the addition of a thermochromic device to the apparel.”

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the textile of Long, to have the fibers infused with the thermochromic dyes, in view of the teaching of Matheson, in order to be in better contact with a wearer’s skin and communicate dermal temperatures of the desirable predetermined range.
Further, such are known mechanical equivalents and selection of infused thermochromatic fibers yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
With respect to claims 36-38 and 47, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Supra.
With respect to claims 39 and 48, Long teaches wherein the textile is formed of cotton (claim 1 of Long).
With respect to claims 42 and 51, the recitation of “wherein the textile is infused with the first and second thermochromic dyes by coating the surface of the fibers with the first and second thermochromic dyes” is considered to be a product by process limitation. Further, as Long teaches that “Thermochromic disappearing inks could be injection molded onto fabric providing a color changing or color vanishing three dimensional raised decoration, capable of concealing a hidden image or transforming its appearance” (col. 9, ll. 2-5), it is considered that the combination of Long and Matheson teach the concept of, and render obvious, coating the surface of the fibers with thermochromic dyes and infusing them.
With respect to claims 43 and 52, Long teaches wherein the first thermochromic dye and the second thermochromic dye are comprised of thermochromic ink (ex: Long col. 3, ll. 15-30).
With respect to claims 44, Long in combination with Matheson teach wherein the first set of fibers corresponds to an optimal temperature and the second set of fibers corresponds to a non-optimal temperature. 
With respect to claim 46, Long teaches  further comprising a fourth set of fibers infused with a fourth thermochromic dye, the fourth thermochromic dye changing to a fourth color when the set of fibers reaches greater than 37.5 degrees Celsius (Figure 20; column 8; lines 20-26).

Claims 40, 41, 49 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long in combination with Matheson as applied to claims 34 and 45 above, and further in view of US 2010/0313325 to Ebejer (Ebejer).
Long in combination with Matheson do not teach the textile is made from nylon or a blended material.
The publication to Ebejer teaches a textile 2 covered with a thermochromatic material (Abstract, para, [0010]). Ebejer further teaches “The baby clothing may be made of usually used fabrics, including cotton, nylon, toweling, and mixtures of synthetic and natural fibres.” (para. [0029]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the textile material of Long to be either nylon or a blended material, in view of the teaching of Ebejer, as such are known mechanical equivalents and selection of a different style of fabric yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385  (2007).

Conclusion
Claims 34-52 are REJECTED.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,820,5151 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The publications to MacDonald et al. Conlon, Chu et al., Kito et al. show the current state of the art in thermochromic coated/impregnated fabrics.
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferees:  /SC/ and /GAS/